                                  1                                  UNITED STATES DISTRICT COURT

                                  2                             NORTHERN DISTRICT OF CALIFORNIA

                                  3
                                         MARIO TORRES,
                                  4                                                    Case No. 17-cv-04332-PJH
                                                       Petitioner,
                                  5                                                    ORDER DENYING MOTIONS TO
                                                v.                                     APPOINT COUNSEL AND FOR
                                  6                                                    EVIDENTIARY HEARING; DENYING
                                         SHAWN HATTON,                                 PETITION FOR A WRIT OF HABEAS
                                  7                                                    CORPUS AND A CERTIFICATE OF
                                                       Respondent.                     APPEALABILITY
                                  8
                                                                                       Doc. No. 41
                                  9

                                  10
                                              This is a habeas corpus petition filed pro se by a state prisoner pursuant to
                                  11
                                       28 U.S.C. § 2254. The court ordered respondent to show cause why the writ should not
                                  12
Northern District of California
 United States District Court




                                       be granted. Respondent filed an answer and lodged exhibits with the court and petitioner
                                  13
                                       filed a traverse. Petitioner also moves for an evidentiary hearing and appointment of
                                  14
                                       counsel. For the reasons set out below, the motions and the petition are denied.
                                  15
                                                                             BACKGROUND
                                  16
                                              In 2013, the district attorney filed four complaints against petitioner. On June 3,
                                  17
                                       2013, petitioner was charged with battery causing serious bodily injury and assault by
                                  18
                                       force likely to produce great bodily injury with a great bodily injury enhancement. (“Case
                                  19
                                       One”). On July 3, 2013, petitioner was charged with several offenses, including two
                                  20
                                       counts of inflicting corporal injury to a spouse or cohabitant and resisting an executive
                                  21
                                       officer. (“Case Two”). On July 17, 2013, petitioner was charged with being under the
                                  22
                                       influence of methamphetamine, a misdemeanor. (“Case Three”). On August 26, 2013,
                                  23
                                       petitioner was charged with possessing a controlled substance and possession of an
                                  24
                                       opium pipe, both misdemeanors. (“Case Four”).
                                  25
                                              Petitioner went to trial on the charges in Case One, a jury found him guilty and the
                                  26
                                       trial court sentenced him to six years. Petitioner appealed, and the California Court of
                                  27
                                       Appeal reversed and remanded for retrial because the trial court erred in admitting
                                  28
                                  1    evidence of uncharged assaults, which was compounded by the erroneous refusal to give

                                  2    a limiting instruction or to limit the scope of the inflammatory evidence the prosecution

                                  3    was permitted to introduce. See People v. Torres, 2014 WL 718473, *1 (Cal. Ct. App.

                                  4    Dec. 17, 2014).

                                  5           On February 5, 2015, the four cases were resolved pursuant to a plea bargain. In

                                  6    Case One, petitioner pled guilty to assault by force likely to produce great bodily injury

                                  7    and admitted to a great bodily injury enhancement; in Case Two, petitioner pled guilty to

                                  8    two counts of inflicting corporeal injury to a spouse or cohabitant and resisting an

                                  9    executive officer; in Case Three, petitioner pled guilty to being under the influence of

                                  10   methamphetamine. The prosecutor dismissed Case Four and the remaining counts in

                                  11   the other cases. See ECF No. 35-1 at 155-62 (Transcript of plea hearing); ECF No. 1-7

                                  12   at 13-16 (plea agreement initialed and signed by petitioner). The trial court sentenced
Northern District of California
 United States District Court




                                  13   petitioner to six years in state prison in Case One and two years and eight months on the

                                  14   other counts, to run concurrent with the six-year term. See ECF No. 35-1 at 162-65

                                  15   (Transcript of sentencing hearing).

                                  16          The abstract of judgment erroneously indicated the terms were to be served

                                  17   consecutively instead of concurrently. See ECF 35-1 at 65. On March 5, 2018, the

                                  18   California Department of Corrections and Rehabilitation wrote a letter to the superior

                                  19   court requesting clarification about whether petitioner’s sentences were to be served

                                  20   concurrently or consecutively. See ECF No. 35-1 at 12. On April 3, 2018, the superior

                                  21   court repeated its previous error and issued an amended abstract stating the terms were

                                  22   to be served consecutively. ECF No. 35-1 at 6-7, 59. On October 3, 2018, the superior

                                  23   court issued an amended abstract showing the terms were to be served concurrently.

                                  24   See ECF No. 35-1 at 623. Petitioner was released from custody on November 14, 2018.

                                  25   See ECF No. 35-1 at 628.

                                  26          After his plea was entered, petitioner filed at least four post-conviction petitions in

                                  27   the Contra Costa County Superior Court, six in the California Court of Appeal and five in

                                  28   the California Supreme Court. The only written opinion on the merits is from the Contra
                                                                                      2
                                  1    Costa County Superior Court. See In re Mario Torres, on Habeas Corpus, No. 05-

                                  2    160428-9, May 20, 2016, ECF No. 35-1 at 178-81. The California Court of Appeal and

                                  3    Supreme Court summarily denied his petitions.

                                  4           On July 31, 2017, petitioner filed his federal habeas petition, which the Court twice

                                  5    denied with leave to amend. On December 15, 2017, petitioner filed an amended petition

                                  6    and a motion for a stay so that he could exhaust his unexhausted claims. The Court

                                  7    granted the motion for a stay, noting the following about cognizable federal claims after

                                  8    the entry of a plea of guilty:

                                  9                  [A] defendant who pleads guilty cannot later raise in habeas
                                                     corpus proceedings independent claims relating to the
                                  10                 deprivation of constitutional rights that occurred before the
                                                     plea of guilty. See Haring v. Prosise, 462 U.S. 306, 319-20
                                  11                 (1983) (guilty plea forecloses consideration of pre-plea
                                                     constitutional deprivations); Tollett v. Henderson, 411 U.S.
                                  12                 258, 266-67 (1973) (same); United States v. Jackson, 697
Northern District of California
 United States District Court




                                                     F.3d 1141, 1144 (9th Cir. 2012) (by pleading guilty defendant
                                  13                 waived right to challenge pre-plea violation of Speedy Trial
                                                     Act).
                                  14
                                                     The only challenges left open in federal habeas corpus after a
                                  15                 guilty plea is the voluntary and intelligent character of the plea
                                                     and the nature of the advice of counsel to plead. Hill v.
                                  16                 Lockhart, 474 U.S. 52, 56-57 (1985); Tollett, 411 U.S. at 267.
                                                     A defendant who pleads guilty upon the advice of counsel
                                  17                 may only attack the voluntary and intelligent character of the
                                                     guilty plea by showing that the advice he received from
                                  18                 counsel was not within the range of competence demanded of
                                                     attorneys in criminal cases. Id.
                                  19
                                       ECF No. 18.
                                  20
                                              On February 2, 2018, petitioner filed a habeas petition in the California Supreme
                                  21
                                       Court raising the five grounds for relief presented in his amended petition and its
                                  22
                                       addendum—actual innocence; ineffective assistance of counsel; the plea was not
                                  23
                                       fulfilled; denial of counsel; violations under Brady v. Maryland; and illegal sentence. See
                                  24
                                       ECF No. 35-1 at 219-39. On May 9, 2018, the California Supreme Court denied the
                                  25
                                       petition citing In re Clark, 5 Cal. 4th 750, 767-69 (courts will not entertain successive
                                  26
                                       petitions), and People v. Duvall, 9 Cal. 4th 464, 474 (1995) (habeas petition must include
                                  27
                                       copies of reasonably available documentary evidence). See ECF No. 21 at 5.
                                  28
                                                                                     3
                                  1           On July 30, 2018, the Court issued an order lifting the stay and ordered

                                  2    respondent to show cause on four claims: (1) ineffective assistance of counsel with

                                  3    respect to petitioner’s plea; (2) violation of the plea agreement; (3) violation under Brady

                                  4    v. Maryland, 373 U.S. 83 (1963); and (4) illegal sentence. See ECF No. 28. The Court

                                  5    dismissed the claim of actual innocence. See id.

                                  6                                     STANDARD OF REVIEW

                                  7           A district court may not grant a petition challenging a state conviction or sentence

                                  8    on the basis of a claim that was reviewed on the merits in state court unless the state

                                  9    court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or

                                  10   involved an unreasonable application of, clearly established Federal law, as determined

                                  11   by the Supreme Court of the United States; or (2) resulted in a decision that was based

                                  12   on an unreasonable determination of the facts in light of the evidence presented in the
Northern District of California
 United States District Court




                                  13   State court proceeding.” 28 U.S.C. § 2254(d). The first prong applies both to questions

                                  14   of law and to mixed questions of law and fact, see Williams (Terry) v. Taylor, 529 U.S.

                                  15   362, 407-09 (2000), and the second prong applies to decisions based on factual

                                  16   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  17          A state court decision is “contrary to” Supreme Court authority, that is, falls under

                                  18   the first clause of § 2254(d)(1), only if “the state court arrives at a conclusion opposite to

                                  19   that reached by [the Supreme] Court on a question of law or if the state court decides a

                                  20   case differently than [the Supreme] Court has on a set of materially indistinguishable

                                  21   facts.” Williams (Terry), 529 U.S. at 412-13. A state court decision is an “unreasonable

                                  22   application of” Supreme Court authority, falling under the second clause of § 2254(d)(1),

                                  23   if it correctly identifies the governing legal principle from the Supreme Court’s decisions

                                  24   but “unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  25   The federal court on habeas review may not issue the writ “simply because that court

                                  26   concludes in its independent judgment that the relevant state-court decision applied

                                  27   clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                  28   application must be “objectively unreasonable” to support granting the writ. Id. at 409.
                                                                                      4
                                  1           Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual

                                  2    determination will not be overturned on factual grounds unless objectively unreasonable

                                  3    in light of the evidence presented in the state-court proceeding.” See Miller-El, 537 U.S.

                                  4    at 340; see also Torres v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000).

                                  5           The state court decision to which § 2254(d) applies is the “last reasoned decision”

                                  6    of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v.

                                  7    Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion

                                  8    from the highest state court to consider the petitioner’s claims, the court looks to the last

                                  9    reasoned opinion. See Nunnemaker at 801-06; Shackleford v. Hubbard, 234 F.3d 1072,

                                  10   1079 n.2 (9th Cir. 2000). The Court looks to the May 20, 2016 California Superior Court

                                  11   opinion, which is the only opinion to address the merits of the ineffective assistance of

                                  12   counsel claim.
Northern District of California
 United States District Court




                                  13          The standard of review under AEDPA is somewhat different where the state court

                                  14   gives no reasoned explanation of its decision on a petitioner’s federal claim and there is

                                  15   no reasoned lower court decision on the claim. In such a case, a review of the record is

                                  16   the only means of deciding whether the state court’s decision was objectively reasonable.

                                  17   Himes v. Thompson, 336 F.3d 848, 853 (9th Cir. 2003). When confronted with such a

                                  18   decision, a federal court should conduct an independent review of the record to

                                  19   determine whether the state court’s decision was an objectively unreasonable application

                                  20   of clearly established federal law. Himes, 336 F.3d at 853. The three claims that the

                                  21   Court reviews independently are the Brady claim and violation of the plea agreement and

                                  22   illegal sentence.

                                  23                                          DISCUSSION

                                  24   I. Ineffective Assistance of Counsel

                                  25          Petitioner argues Christopher Martin,1 defense counsel representing him for his

                                  26
                                       1
                                  27    Petitioner was represented by two different attorneys before Mr. Martin. Petitioner
                                       dismissed the previous attorneys for failing to follow his instructions. See Amended
                                  28   Petition, ECF No. 31 at 39, (Natalie Saba appointed to represent petitioner in April 2013);
                                       ECF No. 31 at 63 (Kira Murray appointed to represent Plaintiff in December 2013); ECF
                                                                                     5
                                  1    plea, was ineffective for failing to: (1) investigate claims of Fourth Amendment violations

                                  2    of unreasonable search, excessive force, false arrest and false imprisonment;

                                  3    (2) impeach the prosecution witnesses; (3) investigate the status of petitioner’s “missing”

                                  4    Marsden hearings; (4) investigate petitioner’s reversal and the sham trial leading up to

                                  5    the reversal; (5) produce any discovery; (6) review the discovery with petitioner to give

                                  6    him an understanding of the case filed against him; (7) evaluate the facts. Petitioner also

                                  7    claims he was denied any counsel, that he pled guilty because he was coerced and

                                  8    threatened by counsel and that, but for counsel’s errors, he would have rejected the plea

                                  9    offer and gone to trial. Addendum to Petition, ECF No. 26 at 13-15.

                                  10          A. Background

                                  11          On February 5, 2015, defense counsel and the prosecutor informed the court that

                                  12   the parties had reached an agreement to resolve all of petitioner’s four criminal cases.
Northern District of California
 United States District Court




                                  13   ECF No. 35-1 at 155. The court said, since it was noon, it was best if they took a recess

                                  14   until 1:30 pm. Id. The parties agreed. Id.

                                  15          In the afternoon session, the prosecutor explained the agreement as to petitioner’s

                                  16   first two cases. The prosecutor explained, and defense counsel agreed, that petitioner

                                  17   was to be sentenced to six years for the first case and two years, eight months for the

                                  18   second case, to be served concurrently. Id. at 157-58. The following colloquy took place

                                  19   between the court and petitioner:

                                  20                 Court:         Mr. Torres, I have been handed the Felony
                                                                    Advisement of Rights, Waiver and Plea form;
                                  21                                and I’m holding the form up now. Did you have
                                                                    enough time to go over this form with your
                                  22                                attorney:
                                  23                 Petitioner :   You know, I just wanted to double check the
                                                                    dates. That’s all because there was a
                                  24                                discrepancy. I just was . . .
                                  25                 Court:         No problem. You need some more time to look
                                                                    at the form.
                                  26
                                                     Petitioner:    Yes, I would love to.
                                  27

                                  28
                                       No. 31 at 88 (Christopher Martin appointed to represent petitioner in November 2014).
                                                                                   6
                                  1    Court:        Well, let me hand them to you.
                                  2    Petitioner:   Thank you. Thank you.
                                  3                  ...
                                  4                  (Pause in proceedings)
                                  5    Court:        Okay. Now, Mr. Torres, you had some
                                                     additional time to look over the Felony
                                  6                  Advisement of Rights, Waiver and Plea form,
                                                     correct?
                                  7
                                       Petitioner:   Yes, I have.
                                  8
                                       Court:        And did you now have enough time to go over
                                  9                  this form with your attorney?
                                  10   Petitioner:   Yes.
                                  11   Court:        Okay. And do you read and understand
                                                     English?
                                  12
Northern District of California
 United States District Court




                                       Petitioner:   I do.
                                  13
                                       Court:        Do you have any questions about anything on
                                  14                 the form or the rights that you are giving up?
                                  15   Petitioner:   No, I do not.
                                  16   Court:        Are these your initials on the form?
                                  17   Petitioner:   Yes, they are.
                                  18   Court:        And for each place, where you placed your
                                                     initials, do you understand the area where you
                                  19                 placed your initials?
                                  20   Petitioner:   I’d say so, yes. I believe I do, yes.
                                  21   Court:        And is this your signature on the form as well?
                                  22   Petitioner:   This is correct. Yes ma’am.
                                  23   Court:        Counsel, is this your signature on the form?
                                  24   Counsel:      It is, your Honor.
                                  25   Court:        And do you stipulate that there is a factual basis
                                                     for the plea?
                                  26
                                       Counsel:      I do.
                                  27
                                       Court:        Mr. Torres, has anyone promised you anything
                                  28                 to get you to plea today?
                                                                          7
                                  1                Petitioner:   No.
                                  2                Court:        Have you been threatened by anyone to get you
                                                                 to plea today?
                                  3
                                                   Petitioner:   No, ma’am.
                                  4
                                                   Court:        And are you entering your plea freely and
                                  5                              voluntarily?
                                  6                Petitioner:   Yeah.
                                  7                Court:        Okay. And you understand that, as part of this
                                                                 plea, that you will also be waiving your right to
                                  8                              appeal in this matter?
                                  9                Petitioner:   Yeah.
                                  10                             [Petitioner pled guilty to the counts outlined
                                                                 above]
                                  11
                                                   Court:        The court finds that the plea has been entered
                                  12                             freely and voluntarily and intelligently made with
Northern District of California
 United States District Court




                                                                 full knowledge of his rights and the
                                  13                             consequences of his plea.
                                  14   ECF No. 35-1 at 158-62.

                                  15         B. State Court Opinion

                                  16         The superior court denied the ineffective assistance of counsel claims as follows:

                                  17               With respect to the IAC claims, “[a] criminal accused has only
                                                   two constitutional rights with respect to his legal
                                  18               representation, and they are mutually exclusive. He may
                                                   choose to be represented by professional counsel, or he may
                                  19               knowingly and intelligently elect to assume his own
                                                   representation. (emphasis in original) (Citations omitted). “An
                                  20               accused who chooses professional representation, rather than
                                                   self-representation, has no right to participate as co-counsel.”
                                  21               (emphasis in original) (Citations omitted).
                                  22               Petitioner now complains about his professional
                                                   representation, but the fact remains that he chose
                                  23               professional representation in his numerous open criminal
                                                   cases leading to his present incarceration following his plea.
                                  24               During that representation, petitioner was not entitled to
                                                   counsel’s files, including the police reports and transcripts
                                  25               from his preliminary hearing. Nor was he legally authorized to
                                                   conduct either his trial or the plea negotiations as he saw fit:
                                  26               these are matters for his professional counsel. In a word,
                                                   petitioner was not entitled to second guess the tactics of his
                                  27               attorneys while he was represented by them. Now, under the
                                                   rubric of IAC, petitioner challenges his professional
                                  28               representations. He contends that he is the target of a vast
                                                                                   8
                                                     conspiracy, encompassing his attorneys, the DA and the
                                  1                  court. No evidence supports such a conspiracy. In fact, the
                                                     court finds such a claim to be completely illusory, including the
                                  2                  additional claim that petitioner had made 10 Marsden motions
                                                     and the transcripts for at least eight of them have somehow
                                  3                  “disappeared.” Finally, no evidence supports petitioner’s
                                                     claim that he was forced to sign a plea agreement after
                                  4                  defense counsel “fabricated” a defense.
                                  5    In re Mario Torres, No. 05-160428-9, Cal. Sup. Ct., May 20, 2016, ECF No. 35-1 at 180.

                                  6           C. Federal Authority

                                  7           To prevail on a Sixth Amendment claim for ineffectiveness of counsel, a petitioner

                                  8    must establish two things. First, he must establish that counsel’s performance was

                                  9    deficient, i.e., that it fell below an “objective standard of reasonableness” under prevailing

                                  10   professional norms. Strickland v. Washington, 466 U.S. 668, 688 (1984). Second, he

                                  11   must establish that he was prejudiced by counsel’s deficient performance, i.e., that “there

                                  12   is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
Northern District of California
 United States District Court




                                  13   proceeding would have been different.” Id. at 694. A reasonable probability is a

                                  14   probability sufficient to undermine confidence in the outcome of the proceedings. Id.

                                  15          A “doubly” deferential judicial review is appropriate in analyzing ineffective

                                  16   assistance of counsel claims under § 2254. Cullen v. Pinholster, 131 S.Ct. 1388, 1410-

                                  17   11 (2011); Premo v. Moore, 131 S.Ct. 733, 740 (2011). The general rule of Strickland,

                                  18   i.e., to review a defense counsel’s effectiveness with great deference, gives the state

                                  19   courts greater leeway in applying that rule, which in turn “translates to a narrower range

                                  20   of decisions that are objectively unreasonable under AEDPA.” Cheney v. Washington,

                                  21   614 F.3d 987, 995 (9th Cir. 2010) (citing Yarborough v. Alvarado, 541 U.S. 652, 664

                                  22   (2004)). When § 2254(d) applies, “the question is not whether counsel’s actions were

                                  23   reasonable. The question is whether there is any reasonable argument that counsel

                                  24   satisfied Strickland’s deferential standard.” Harrington v. Richter, 131 S.Ct. 770, 788

                                  25   (2011).

                                  26          The decision whether or not to accept a plea offer is a critical stage of the

                                  27   prosecution at which the Sixth Amendment right to counsel attaches. Turner v. Calderon,

                                  28   281 F.3d 851, 879 (9th Cir. 2002). Therefore, the two-part test of Strickland applies to
                                                                                     9
                                  1    counsel’s ineffective assistance in advising a defendant to accept or reject a plea offer.

                                  2    Hill v. Lockhart, 474 U.S. 52, 57-58 (1985); Nunes v. Mueller, 350 F.3d 1045, 1051-53

                                  3    (9th Cir. 2003). In light of the complexity and uncertainties that attend plea bargaining, it

                                  4    is especially essential that the habeas court respect the latitude for counsel’s judgment

                                  5    that Strickland requires. Premo v. Moore, 562 U.S. 115, 127-28 (2011).

                                  6           D. Analysis

                                  7                  1. Failure to Investigate Fourth Amendment Violations

                                  8           Petitioner claims Martin was ineffective because he failed to investigate alleged

                                  9    Fourth Amendment violations. However, on January 12, 2015, Martin filed a motion to

                                  10   suppress based on a warrantless entry into petitioner’s home. See ECF No. 35-1 at 123-

                                  11   25. The court denied the motion. See ECF No. 35-1 at 81 n.1 (referenced in Martin’s

                                  12   motion to sever counts). Therefore, Martin raised the Fourth Amendment violations in a
Northern District of California
 United States District Court




                                  13   motion which was denied. Martin cannot be said to be ineffective on this basis.

                                  14          Petitioner fails to identify any witnesses that further investigation would have

                                  15   uncovered, what their testimony would have been and how their testimony would have

                                  16   changed the result of the proceeding. See Matylinsky v. Budge, 577 F.3d 1083, 1097-97

                                  17   (9th Cir. 2009) (denying claim, in part, because petitioner failed to show what additional

                                  18   testimony his “suggested forty-one witnesses would give” to change the outcome of the

                                  19   trial); Dows v. Wood, 211 F.3d 480, 486 (9th Cir. 2000) (rejecting claim where petitioner

                                  20   produced no evidence that alleged alibi witness would have provided helpful testimony

                                  21   for the defense).

                                  22          Furthermore, a claim of failure to interview a witness cannot establish ineffective

                                  23   assistance when the person’s account is otherwise fairly known to defense counsel.

                                  24   Eggleston v. United States, 798 F.2d 374, 376 (9th Cir. 1986). When the record shows

                                  25   that the lawyer was well-informed, and the defendant fails to state what additional

                                  26   information would be gained by the discovery he now claims was necessary, an

                                  27   ineffective assistance claim fails. Id. Petitioner faults Martin for failing to investigate the

                                  28   entry of the police into his house and the ensuing struggle with the police. However,
                                                                                      10
                                  1    petitioner was present at this incident and told Martin his version of the events. And,

                                  2    Martin presumably had the police reports and the transcript of the previous trial, so he

                                  3    knew who the witnesses were and what they would say. Martin cannot be faulted for

                                  4    failing to investigate if the facts and witnesses were known to both Martin and petitioner.

                                  5           Petitioner asked Martin to investigate a video recording of the police beating him at

                                  6    the police station after he was arrested. However, according to petitioner, Martin, in open

                                  7    court, stated he investigated and found that there was no video because the cameras at

                                  8    the police station were broken that day. See Amended Petition, ECF No. 31 at 96.

                                  9           The record shows that Martin was not ineffective for failing to investigate any

                                  10   Fourth Amendment violations.

                                  11                 2. Failure to Impeach Prosecution Witnesses

                                  12          This claim is denied because Martin was not involved in petitioner’s trial and, thus,
Northern District of California
 United States District Court




                                  13   there were no prosecution witnesses to impeach. Petitioner may be attempting to state a

                                  14   claim against his first attorney, who represented him during his trial. However, as

                                  15   discussed above, a claim based on constitutional violations that took place previous to

                                  16   petitioner’s guilty plea is not cognizable. See Haring, 462 U.S. at 319-20 (1983) (guilty

                                  17   plea forecloses consideration of pre-plea constitutional deprivations).

                                  18                 3. Failure to Investigate Missing Transcripts of Marsden Hearings

                                  19          Petitioner claims he received transcripts of only several of his Marsden hearings,

                                  20   but the transcripts of many more Marsden hearings were not given to him.2 However,

                                  21   petitioner does not state how the missing Marsden hearing transcripts would help in the

                                  22   negotiation of his plea or his claim that his plea was not voluntary or intelligent.

                                  23                 4. Failure to Investigate Reversal of Petitioner’s Conviction and
                                                     “Sham” Trial
                                  24
                                              Petitioner does not explain how Martin’s failure to investigate the reversal of
                                  25
                                       petitioner’s conviction and his trial would have affected the voluntary and intelligent
                                  26

                                  27
                                       2
                                  28   A defendant who wishes to substitute new counsel for his present counsel may submit a
                                       motion under People v. Marsden, 2 Cal. 3d 118 (1970).
                                                                                 11
                                  1    nature of his plea or his decision whether to accept the plea. Furthermore, petitioner

                                  2    states that he told Martin about “the police brutality he suffered . . . and how [an officer]

                                  3    perjured himself while making his preliminary testimony,” and described to Martin “the

                                  4    sham of a trial he was forced to endure and the multiple civil rights violations he has

                                  5    suffered.” Amended Petition; ECF No. 31 at 89. Petitioner also acknowledges that

                                  6    Martin was “fully aware what happened in that trial.” Id. Based on petitioner’s own

                                  7    account, Martin would have no need to investigate the trial because he was was fully

                                  8    aware of it.

                                  9                   5. Failure to Produce Discovery

                                  10           Petitioner argues Martin failed to produce discovery, which left petitioner ignorant

                                  11   of the basis of the charges against him. However, petitioner initialed the following

                                  12   statements in his plea form: (1) he had discussed the contents of police reports and
Northern District of California
 United States District Court




                                  13   investigative reports with his attorney: (2) he was aware of the evidence against him and

                                  14   possible defenses; and (3) he believed and agreed that a judge or jury who heard the

                                  15   evidence could find him guilty of the charges to which he was pleading guilty. ECF No.

                                  16   35-1 at 136 (Plea Agreement). Petitioner also initialed the statements that the maximum

                                  17   sentence he could receive, if he went to trial, was ten years and eight months and, under

                                  18   the plea agreement, he was to be sentenced to six years. ECF No. 35-1 at 135.

                                  19   Furthermore, petitioner was present for the preliminary hearing and trial on Case One.

                                  20   See ECF No 35-1 at 383 (June 25, 2013 Case One Preliminary Hearing Transcript).

                                  21   Given petitioner’s initials on the relevant statements in the plea agreement, his plea

                                  22   colloquy, and his presence at his preliminary hearing and trial, he cannot show that he

                                  23   was unaware of the evidence against him and his possible defenses, particularly in light

                                  24   of his belief and agreement that he could be found guilty of the charges to which he

                                  25   entered the guilty plea.

                                  26                  6. Failure to review discovery with petitioner

                                  27          Petitioner claims Martin failed to review the discovery with him, so he did not

                                  28   understand the charges filed against him. Like the previous claim, this one is belied by
                                                                                     12
                                  1    the record evidence showing petitioner signed the plea agreement attesting to the fact

                                  2    that Martin reviewed the evidence with him, that he understood the claims against him

                                  3    and that he understood he could be sentenced to ten years and eight months, but under

                                  4    the plea agreement he would be sentenced to six years. Furthermore, in his own filings,

                                  5    petitioner states Martin visited him with the discovery to review, but petitioner thought it

                                  6    more important to direct Martin to investigate further. See Amended Petition, ECF No. 31

                                  7    at 90 (“Martin brought plaintiff’s discovery with him and Martin wanted to go over some

                                  8    things. Plaintiff informed Martin that going over his discovery was not important at that

                                  9    moment, plaintiff needed some things investigated immediately”).

                                  10          Therefore, the record does not support a claim that Martin failed to review the

                                  11   discovery with petitioner.

                                  12                 7. Failure to Evaluate the Facts
Northern District of California
 United States District Court




                                  13          Petitioner claims counsel failed to evaluate the facts but does not specify what

                                  14   facts or how this failure was involved in his plea agreement. Furthermore, as discussed

                                  15   above, the record shows Martin brought the discovery to discuss with petitioner and,

                                  16   even though petitioner refused to go over the discovery with Martin at that time, he did go

                                  17   over it with him at a later time.

                                  18                 8. Coercion by Counsel

                                  19          A guilty plea induced by promises or threats which deprive it of the character of a

                                  20   voluntary act is void. Machibroda v. United States, 368 U.S. 487, 493 (1962). Agents of

                                  21   the state may not produce a plea by actual or threatened physical harm or by mental

                                  22   coercion overbearing the will of the defendant. Brady v. United States, 397 U.S. 742, 750

                                  23   (1970); see also Sanchez v. United States, 50 F.3d 1448, 1454 (9th Cir. 1995)

                                  24   (governmental threats of criminal sanctions against relatives relevant to voluntariness

                                  25   determination). Nor is coercion by a defendant’s attorney or other third party acceptable.

                                  26   See Iaea v. Sunn, 800 F.2d 861, 866-68 (9th Cir. 1986) (remanded to determine if threat

                                  27   by counsel to withdraw and threat by petitioner’s brother to withdraw bail unless petitioner

                                  28   pled guilty rendered plea involuntary).
                                                                                     13
                                  1           Petitioner claims “counsel made subtle/blatant threats to petitioner to coerce

                                  2    petitioner to plead guilty as described in paragraphs 576, 578, 634 and 681 of the

                                  3    statement of facts.” Addendum to Petition; ECF No. 26 at 14.

                                  4           In the paragraphs petitioner cites, he alleges: (1) Martin said “if you ever want to

                                  5    go home, you need to take this deal”; (2) Martin said, “Look, Mr. Torres, there is the way

                                  6    the law is supposed to work and the way the law really works and you need to take this

                                  7    deal”; (3) Martin asked petitioner, “How do you plan on fighting your case because you

                                  8    are gonna lose”; and (4) Martin told the judge that petitioner “is going to lose his trial and

                                  9    [Martin] does not want to be held responsible for anything when plaintiff loses his trial.”

                                  10   ECF No. 26, ¶¶ 576, 578, 634 and 681.

                                  11          The cited statements can hardly be characterized as subtle or blatant threats. In

                                  12   these statements, Martin appears to be earnestly trying to persuade petitioner to accept
Northern District of California
 United States District Court




                                  13   the plea bargain because he feels the evidence against petitioner is so strong, he will

                                  14   lose at a trial. This is not equivalent to the threatened physical or mental harm discussed

                                  15   in the cited cases. Martin’s representation was not deficient for encouraging petitioner to

                                  16   accept an offer by the prosecution of a four-year reduction in his sentence in exchange

                                  17   for pleading guilty to some of the charges.

                                  18                 9. Denial of Counsel

                                  19          Petitioner claims he was denied his right to counsel because, “the public

                                  20   defenders appointed to represent petitioner in his defense have denied petitioner

                                  21   discovery (99% of it) pursuant to Contra Costa County policy, working under authority of

                                  22   the State as opposed to being an independent advocate free from State control.”

                                  23   Addendum to Habeas, ECF No. 26 at 19.

                                  24          In this claim, petitioner appears to be challenging the representation he received at

                                  25   trial and during his pre-plea proceedings. As stated above, any claim based upon

                                  26   proceedings that occurred before plea negotiations is not cognizable. This claim is also

                                  27   denied because petitioner’s own filings show that Martin visited him many times, took

                                  28   discovery to discuss with petitioner and advised petitioner to take the plea offered by the
                                                                                     14
                                  1    prosecution because he thought it was in petitioner’s best interests to do so.

                                  2           In short, the state courts’ rejection of the ineffective assistance of counsel claims

                                  3    was not contrary to or an unreasonable application of Supreme Court authority or an

                                  4    unreasonable determination of the facts in light of the state court record.

                                  5    II. Voluntary and Intelligent Nature of the Plea

                                  6           Petitioner claims, based on counsel’s ineffectiveness, his plea was not voluntary or

                                  7    intelligent. As discussed above, defense counsel’s performance was not ineffective.

                                  8    Therefore, counsel’s performance does not support petitioner’s claim that his plea was

                                  9    not voluntary or intelligent. Even if Martin’s performance was deficient in some regard,

                                  10   petitioner’s plea was intelligent and voluntary because the documentary evidence shows

                                  11   that he was informed in court of the rights he was waiving and other consequences of

                                  12   pleading guilty. See ECF No. 35-1 at 158-62. He stated in court that no one threatened
Northern District of California
 United States District Court




                                  13   or promised him anything to agree to the plea and that he was pleading guilty freely and

                                  14   voluntarily. Id. Petitioner also stated that he had time to go over the plea form with his

                                  15   attorney and had no questions about it. Id. Furthermore, petitioner initialed the plea form

                                  16   where it stated he had gone over the contents of the police and investigative reports with

                                  17   his attorney, he was aware of the evidence against him and his possible defenses, he

                                  18   believed a trier of fact who heard the evidence could find him guilty of the charges, he

                                  19   knew the maximum sentence he could receive if he lost at a trial was ten years and eight

                                  20   months and the plea agreement stated he was to be sentenced to six years. ECF No.

                                  21   35-1 at 135-36.

                                  22          Petitioner’s statement that he would have gone to trial, but for Martin’s ineffective

                                  23   assistance or coercion, is belied by the evidence which shows he was fully informed of

                                  24   the consequences of his plea and establishes that his plea was voluntary, knowing and

                                  25   intelligent. See Lee v. United States, 137 S.Ct. 1958, 1967 (2017) (“courts should not

                                  26   upset a plea solely because of post hoc assertions from a defendant about how he would

                                  27   have pleaded but for his attorney’s deficiencies; judges should instead look to

                                  28   contemporaneous evidence to substantiate a defendant’s expressed preferences”); see
                                                                                    15
                                  1    also Blackledge v. Allison, 431 U.S. 63, 73-74 (1977) (transcript of plea hearing plays a

                                  2    significant role in an inquiry into the validity of a plea).

                                  3    III. Claim under Brady v. Maryland

                                  4           Petitioner claims numerous violations under Brady v. Maryland, 373 U.S. 83

                                  5    (1963), that he states are discussed in §§ 1-798 of the petition’s introduction and

                                  6    statement of facts. See Addendum to Habeas, ECF No. 26 at 22. As respondent notes,

                                  7    this all-encompassing reference which includes everything from the events leading up to

                                  8    his first arrest to his plea bargain, does not satisfy Rule 2 of the Rules Governing Federal

                                  9    Habeas Following 28 U.S.C. § 2254(c)(2) which requires “the petition to state the facts

                                  10   supporting each ground.”

                                  11          Brady establishes that the prosecution violates a defendant’s due process rights if

                                  12   it withholds evidence that is material to guilt or to punishment. Brady, 373 U.S. at 87. To
Northern District of California
 United States District Court




                                  13   prevail on a Brady claim, a petitioner must demonstrate: (1) the evidence at issue is

                                  14   favorable, because it is exculpatory or impeaching; (2) the evidence was suppressed by

                                  15   the State; and (3) prejudice resulted. Raley v. Ylst, 470 F.3d 792, 804 (9th Cir. 2006).

                                  16   However, under the constitution, the prosecution is not required to disclose all useful

                                  17   material to petitioner. See United States v. Ruiz, 536 U.S. 622, 629 (2002) (there is no

                                  18   general constitutional right to discovery in a criminal case). In particular, a defendant

                                  19   who is pleading guilty has no right to impeachment information, since that material is

                                  20   related to the fairness of a trial, not to whether a plea is voluntary. Id. The Constitution

                                  21   does not require a defendant’s “complete knowledge of the relevant circumstances, but

                                  22   permits a court to accept a guilty plea, with its accompanying waiver of various

                                  23   constitutional rights, despite various forms of misapprehension under which a defendant

                                  24   might labor.” Id. And, when a defendant is aware of the facts that would allow him to

                                  25   take advantage of exculpatory evidence, the prosecution does not commit a Brady

                                  26   violation by not producing the evidence to the defense. Raley, 470 F.3d at 804.

                                  27          Given the above authority, no Brady violations were committed by the prosecution.

                                  28   The primary evidence petitioner claims was not disclosed to him were videos of his
                                                                                       16
                                  1    interaction with the police at his home and at the police station. However, he was a party

                                  2    to both these incidents. Petitioner also claims he was not given videos taken during his

                                  3    proceedings in court, but the court informed him there were no video cameras in the

                                  4    courtroom. See ECF No. 31 at 71 (Amended Petition). It is unclear if he also claims

                                  5    impeachment evidence was withheld, but even if he does so, Brady is not implicated.

                                  6    See Ruiz, 536 U.S. at 629 (defendant who pleads guilty not entitled to impeachment

                                  7    material). Furthermore, petitioner does not meet the requirements of showing a Brady

                                  8    violation because he does not specify what favorable evidence was withheld and the

                                  9    resulting prejudice. See Raley, 470 F.3d at 804.

                                  10          This Court has undertaken an independent review of the record and, for the

                                  11   reasons stated above, concludes that petitioner has failed to establish any Brady

                                  12   violations.
Northern District of California
 United States District Court




                                  13   IV. Illegal Sentence/Breach of Plea Agreement

                                  14          These two claims refer to the fact that the original abstract of judgment issued by

                                  15   the superior court showed petitioner’s sentences to run consecutively instead of

                                  16   concurrently. However, this appears to be a clerical error rather than something that was

                                  17   intentionally done to breach petitioner’s plea agreement. The fact that the abstract of

                                  18   judgment was changed to correctly reflect the two sentences were to run concurrently

                                  19   supports this conclusion. Soon after the correct abstract issued, petitioner was released

                                  20   from custody, showing that neither the court, prosecutor nor the Department of

                                  21   Corrections intended to have petitioner incarcerated longer than the six years stated in

                                  22   his plea agreement.

                                  23   V. Evidentiary Hearing

                                  24          Petitioner requests an evidentiary hearing but does not specify the claims or the

                                  25   evidence he wishes to present to the court. This request is denied because petitioner

                                  26   has not shown he is entitled to an evidentiary hearing. See Cullen v. Pinholster, 563 U.S.

                                  27   170, 183 (2011) (when state court record precludes habeas relief under § 2254(d), district

                                  28   court not required to hold evidentiary hearing).
                                                                                    17
                                   1

                                   2   VI. Appointment of Counsel

                                   3          On February 11, 2019, petitioner filed a motion to appoint counsel to represent him

                                   4   in new criminal proceedings. The motion indicates that, after petitioner was released

                                   5   from custody, he was arrested on different charges. However, this Court has no

                                   6   jurisdiction over petitioner’s new criminal case. The motion is denied.

                                   7   VII. Certificate of Appealability

                                   8          The federal rules governing habeas cases brought by state prisoners require a

                                   9   district court that denies a habeas petition to grant or deny a certificate of appealability

                                  10   (“COA”) in the ruling. See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll.

                                  11   § 2254 (effective December 1, 2009).

                                  12          To obtain a COA, a petitioner must make “a substantial showing of the denial of a
Northern District of California
 United States District Court




                                  13   constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the

                                  14   constitutional claims on the merits, the showing required to satisfy § 2253(c) is

                                  15   straightforward: The petitioner must demonstrate that reasonable jurists would find the

                                  16   district court’s assessment of the constitutional claims debatable or wrong.” See Slack v.

                                  17   McDaniel, 529 U.S. 473, 484 (2000). Section 2253(c)(3) requires a court granting a COA

                                  18   to indicate which issues satisfy the COA standard. Here, petitioner has made no showing

                                  19   warranting a certificate, and so none is granted.

                                  20                                          CONCLUSION

                                  21          1. The motion to appoint counsel and the petition for a writ of habeas corpus are

                                  22   DENIED. A certificate of appealability is DENIED. See Rule 11(a) of the Rules

                                  23   Governing Section 2254 Cases.

                                  24          2. The clerk shall issue a separate judgment and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 8, 2019

                                  27                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                     18
